Case 1:21-cv-00304-RBJ Document 23 Filed 03/01/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 ROBERT HARRISON, on behalf of                         )
 himself, the ENVISION MANAGEMENT                      )
 HOLDING, INC. ESOP, and all other                     )
 similarly situated individuals,                       )
                                                       )     Civil Action
          Plaintiff,                                   )
                                                       )     File No.: 1:21-cv-00304-RBJ
 v.                                                    )
                                                       )
 ENVISION MANAGEMENT HOLDING,                          )
 INC. BOARD OF DIRECTORS,                              )
 ENVISION MANAGEMENT HOLDING,                          )
 INC. EMPLOYEE STOCK OWNERSHIP                         )
 PLAN COMMITTEE, ARGENT TRUST                          )
 COMPANY, DARREL CREPS, III, PAUL                      )
 SHERWOOD, JEFF JONES, AARON                           )
 RAMSAY, TANWEER KHAN, and JOHN                        )
 and JANE DOES 1 to 15,                                )
                                                       )
          Defendants.                                  )
                                                       )


                                   ENTRY OF APPEARANCE


To the clerk of court and all parties of record:

         I hereby certify that I am a member in good standing of the bar of this court, and I appear

in this case as counsel for Defendants Envision Management Holding, Inc. Board of Directors

and Envision Management Holding, Inc. Employee Stock Ownership Plan Committee, Darrel

Creps, III, Paul Sherwood, Jeff Jones, Aaron Ramsay and Tanweer Khan.

         This 1st day of March, 2021.

                                            /s/ W. Bard Brockman
                                           W. Bard Brockman
                                           BRYAN CAVE LEIGHTON PAISNER LLP


603165126.1                                        1
Case 1:21-cv-00304-RBJ Document 23 Filed 03/01/21 USDC Colorado Page 2 of 2




                               1201 W. Peachtree Street, NW
                               One Atlantic Center, 14th Floor
                               Atlanta, Georgia 30309
                               Telephone: (404) 572-6600
                               Facsimile: (404) 572-6999
                               Email: bard.brockman@bclplaw.com

                               Counsel for Defendants Envision Management Holding,
                               Inc. Board of Directors, and Envision Management
                               Holding, Inc. Employee Stock Ownership Plan
                               Committee, Darrel Creps, III, Paul Sherwood, Jeff
                               Jones, Aaron Ramsay and Tanweer Khan




603165126.1                          2
